t c memo united_states tax_court wayne a carter petitioner v commissioner of internal revenue respondent docket no filed date william r leighton and leonard l leighton for petitioner jeffrey d heiderscheit for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and a penalty of dollar_figure under sec_6662 the deficiency resulted from petitioner’s failure to report capital_gains of dollar_figure from stock sales during the deficiency is now conceded and the issue for decision is whether petitioner is liable for the penalty all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in texas at the time his petition was filed at all material times petitioner was self-employed in a retail landscape business in date petitioner acquired stock in birch mountain through a private_placement he sold the stock in august and date receiving proceeds of dollar_figure and realizing a net_long-term_capital_gain of dollar_figure after he sold the stock the price dropped and he repurchased some stock in birch mountain the amount and price of the repurchased stock and the date of purchase are not in the record the proceeds of the stock sales were not reported on petitioner’s form_1040 u s individual_income_tax_return for the return reported various small items of income not identifiable as relating to a retail landscape business gross_income totaling dollar_figure and no tax due the return was prepared by johnnie d coley coley who had prepared returns for petitioner’s parents and for petitioner for many years before coley’s education after high school consisted of business accounting courses at the college level and a course given by h_r block petitioner’s bookkeeping was generally performed by his mother or his wife during as was the custom with respect to tax_return preparation records were delivered by petitioner’s mother to coley approximately days before a return was due a summary spreadsheet was also delivered to coley but she did not use the spreadsheet in preparing the returns preferring to consult the folders provided for details of reportable_transactions after a return was prepared the records were returned to petitioner before date petitioner received an inquiry from the internal_revenue_service irs about the income omitted from the return an amended_return reporting the proceeds and gain from the sales of the birch mountain stock was prepared by coley and sent to the irs in date in an explanation of changes included in the amended_return coley stated that she had overlooked the sales of stock on the original return and therefore schedule d was not filed coley was unaware of the birch mountain stock sales until after the irs contacted petitioner in opinion sec_6662 and b imposes an accuracy-related_penalty where among other things an underpayment_of_tax is attributable to a substantial_understatement_of_income_tax petitioner does not dispute the substantial_understatement but claims that he is entitled to relief under sec_6664 because of his alleged good_faith reliance on coley petitioner bears the burden of demonstrating that he is not subject_to the penalty see 116_tc_438 our findings_of_fact do not include findings about whether information concerning petitioner’s sales of birch mountain stock was among the material delivered to coley before preparation of the return petitioner claims that it was and also that the accompanying spreadsheet contained information about the stock sales he testified that the information provided to her included all the 1099s information returns that led to the irs inquiry and examination neither the records nor the spreadsheet was produced at trial coley did not recall seeing any information or having any conversations about the stock sales until after the return was filed at the time of trial petitioner testified that he discussed the stock sales with coley as follows q on your petition it did not state that you received advice from her that the sale of stock was nontaxable a no she didn’t tell me that q ms coley did not tell you that the sale of stock was nontaxable a well we had the conversation about stock that’s--i asked her since i sold the stock and i repurchased it since i never took the money am i going to be required to pay taxes on it she told me she didn’t think so he acknowledged that he had never told the irs during the examination or respondent’s counsel after the petition was filed that he had spoken to coley about the stock sales we conclude that this claim is an afterthought implausible and not credible we are not persuaded that petitioner asked coley about the taxability of the stock proceeds and he has not presented any other evidence that he made an effort to assess his proper tax_liability cf 152_f3d_450 5th cir affg in part and vacating in part 108_tc_344 123_tc_144 sec_1_6664-4 income_tax regs the amount of the gain as a large multiple of his reported income from other activities could not be overlooked by him and his claim that coley suggested that he need not report it is inconsistent with any claim that he was unaware that it was omitted even assuming there was some indication of the stock sales in the records delivered to coley before she prepared petitioner’s tax_return petitioner cannot be absolved of the penalty when he knew that the stock sales were not reported whether or not coley overlooked information provided to her we do not believe that petitioner relied in good_faith on coley reasonably or otherwise in omitting over dollar_figure in income from his return especially if he received the form_1099 information returns that he referred to during his testimony his claimed lack of training in accounting is insignificant in view of his apparent sophistication and success in dealing with privately placed securities as petitioner’s brief acknowledges at the conclusion of the trial the court directed the parties to 88_tc_654 where the court applied the predecessor to sec_6662 as follows as a general_rule the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer see eg pritchett v commissioner supra t c pincite 57_tc_781 50_tc_909 as the petitioners have noted this court has declined to sustain the addition_to_tax under sec_6653 in cases in which the taxpayer relied in good_faith on the advice of a tax expert see eg 49_tc_180 47_tc_399 affd per curiam 398_f2d_832 6th cir however a close examination of these cases reveals that they raised questions as to the tax treatment of complex transactions and that the position taken on the returns with respect to such items had a reasonable basis this case presents no such difficult issues metra chem corp v commissioner supra pincite here too the transactions are not complex or difficult there is no tenable reason for omitting them from the return and petitioner has not shown anything on which he could have based a good_faith belief that repurchasing the stock at a decreased price shortly after selling it would negate the sales that resulted in a gain exceeding dollar_figure petitioner contends that an unpublished opinion of the court_of_appeals for the fifth circuit establishes the standard in this case citing 345_fedappx_6 5th cir affg tcmemo_2008_83 petitioner’s argument is as follows in prudhomme the fifth circuit noted that it must consider whether the taxpayer made ‘an honest misunderstanding of fact or laws that is reasonable in the light of all the facts and circumstances including the experience knowledge and education of the taxpayer ’ 345_fedappx_6 5th cir quoting sec_1_6664-4 income_tax regs as quoted by petitioner in petitioner’s brief the court further noted that where the taxpayer relies on a return preparer the court must consider ‘ a ll facts and circumstances’ regarding whether that reliance was reasonable and in good_faith including the ‘taxpayer’s education sophistication and business experience ’ id quoting sec_1 c income_tax regs and finally the court observed that ‘ i f a taxpayer is able to show that there was a reasonable_cause for the understatement and good_faith which may stem from reasonable reliance on the advice of a professional the i r s may waive the understatement penalty ’ id quoting 138_f3d_216 5th cir revg t c memo without regard to whether an unpublished opinion can establish a standard when it is not considered a precedent under fifth circuit rule we see nothing in that case supporting petitioner’s position under the facts and circumstances of this case the court_of_appeals for the fifth circuit affirmed our conclusions in prudhomme that there was no reasonable_cause for the taxpayers’ error omitting income from sale of their company and not recognizing the omission in a complicated return and that the taxpayers did not act in good_faith the court_of_appeals distinguished cases in which the taxpayers were unsophisticated in regard to the taxable transactions see prudhomme v commissioner supra pincite distinguishing streber v commissioner supra pincite and 902_f2d_380 5th cir revg t c memo we reach the same conclusion here essentially for the same reasons in summary we do not believe that petitioner discussed treatment of the sales with his preparer before filing the return that there was reasonable_cause for the error or that he acted in good_faith to reflect the foregoing decision will be entered for respondent
